DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8+ of the 05/16/2022 that Bagga does not disclose first information that identifies the plurality of first representations as a first sentence and second information that identifies the target video as a second sentence.
In response to argument, Examiner respectfully disagrees.  Bagga discloses program guide 402 in fig. 4A and paragraph 0055.  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The past program guide with items of content (e.g., title) represents first information that identifies the plurality of first representations and the current and/or future program guide with items of content (e.g., title) represents second information that identifies the plurality of second representations.  Therefore, Bagga discloses first information that identifies the plurality of first representations as a first sentence and second information that identifies the target video as a second sentence.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Bagga et al. (U.S. Pub. No. 2013/0311408).

Regarding claims 1 and 17, Bagga et al. discloses a method comprising: 
inputting, by a computing device, a plurality of first representations for a history of videos into a plurality of first inputs of a prediction network with first information that identifies the plurality of first representation as a first sentence (see paragraphs0048-0049, 0051, 0055, fig. 3 (302) fig. 4A (402); computing devices (e.g., the application server 107) may collect data (e.g., previously-collected data/relevant historical data) from past time frame within the past program guide 402.  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The past program guide with items of content (e.g., title) represents first information that identifies the plurality of first representations) and a second representation of a target video into a second input of the prediction network with second information that identifies the target video as a second sentence in a sequential order into to a predictive network (see paragraphs 0050-0051, 0055; data collection and/or model training, at step 301, the one or more computing devices (such as the application server 107) may periodically or continuously determine which items of content are available, for example, scheduled to be distributed, within a future time frame, or available for access from one or more various storage locations and/or networks.  For example, the future time frame may begin at the present time and extend a fixed amount of time in the future, such as seventy-two hours in the future (i.e., considered as sequential order).  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The current and/or future program guide with items of content (e.g., title) represents second information that identifies the plurality of second representations.);
analyzing, by the computing device, the first representations for the history of videos and the second representation of the target video using the prediction network based on bidirectionally analyzing the first representations as the first sentence and the second representation as the second sentence, wherein the prediction network generates a session representation that represents a relevance between the first sentence and the second sentence (see paragraphs 0051-0053 and fig. 3; At step 302, the data generated at step 301 may be used to determine which previously-collected data is relevant to a determination of popularity of the indicated items of content); and 
using, by the computing device, the session representation (considered as the predicted popularity/recommended content) to determine whether to recommend the target video (see paragraph 0054 and fig. 3). 


Regarding claim 20, Bagga et al. discloses an apparatus comprising: 
one or more computer processors (see fig. 2 (processor, 201)); and 
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for (see fig. 2 (202, 203, 204, 205) and paragraphs 0026, 0047): 
inputting a plurality of first representations for a history of videos into a plurality of first inputs of a prediction network with first information that identifies the plurality of first representation as a first sentence (see paragraphs0048-0049, 0051, 0055, fig. 3 (302) fig. 4A (402); computing devices (e.g., the application server 107) may collect data (e.g., previously-collected data/relevant historical data) from past time frame within the past program guide 402.  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The past program guide with items of content (e.g., title) represents first information that identifies the plurality of first representations) and a second representation of a target video into a second input of the prediction network with second information that identifies the target video as a second sentence in a sequential order into to a predictive network (see paragraphs 0050-0051, 0055; data collection and/or model training, at step 301, the one or more computing devices (such as the application server 107) may periodically or continuously determine which items of content are available, for example, scheduled to be distributed, within a future time frame, or available for access from one or more various storage locations and/or networks.  For example, the future time frame may begin at the present time and extend a fixed amount of time in the future, such as seventy-two hours in the future (i.e., considered as sequential order).  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.  The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The current and/or future program guide with items of content (e.g., title) represents second information that identifies the plurality of second representations); 
analyzing the first representations for the history of videos and the second representation of the target video using the prediction network based on bidirectionally analyzing the first representations as the first sentence and the second representation as the second sentence, wherein the prediction network generates a session representation that represents a relevance between the first sentence and the second sentence (see paragraphs 0051-0053 and fig. 3; At step 302, the data generated at step 301 may be used to determine which previously-collected data is relevant to a determination of popularity of the indicated items of content); and 
using the session representation to determine whether to recommend the target video (see paragraph 0054 and fig. 3).


Regarding claim 2, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein the history of videos are in the sequential order based on a time in which respective videos are viewed by a user account (see paragraph 0055 and fig. 4A; The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request).  

Regarding claim 3, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein each of the first representations in the history of videos is represented as a word in the first sentence (see paragraph 0055 and fig. 4A).  

 Regarding claim 4, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein inputting the first representations as the first sentence and the second representation as the second sentence comprises:
receiving, into first sentence as a first inputs, a first representation in the plurality of first representations for the history of videos, a segment embedding as part of the first information that identifies the first representation as the first sentence, and a position embedding that indicates a position in the sequential order of the first representations (see paragraphs 0051, 0055 and fig. 4A; The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The past program guide with items of content (e.g., title) represents first information that identifies the plurality of first representations), and 
receiving, into the second input, the second representation for the target video, a segment embedding as the second information that identifies the second representation as the second sentence, and a position embedding that indicates a position in the sequential order of the second representation (see paragraphs 0050, 0055 and fig. 4A; data collection and/or model training, at step 301, the one or more computing devices (such as the application server 107) may periodically or continuously determine which items of content are available, for example, scheduled to be distributed, within a future time frame, or available for access from one or more various storage locations and/or networks.  For example, the future time frame may begin at the present time and extend a fixed amount of time in the future, such as seventy-two hours in the future (i.e., considered as sequential order).  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The current and/or future program guide with items of content (e.g., title) represents second information that identifies the plurality of second representations).  

Regarding claim 5, Bagga et al. discloses everything claimed as applied above (see claim 4).  Bagga et al. discloses wherein analyzing the first representations and the second representation comprises: analyzing the first sentence and the second sentence to generate the session representation (see paragraph 0052 and fig. 3).


Regarding claim 6, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein inputting the first representations as the first sentence and the second representation as the second sentence comprises: 
inputting a marker that represents an end of the first sentence and a beginning of the second sentence (see paragraph 0055 and fig. 4A; grid-format guide).  


Regarding claim 7, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein inputting the first representations as the first sentence and the second representation as the second sentence comprises: 
inputting a classifier that classifies a relationship of the first sentence to the second sentence (see paragraph 0055 and fig. 4A; program guide 402 may indicate past, present, and/or items of content that may be presented).  


Regarding claim 8, Bagga al. and discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein the session representation is based on the first representations for the history of the videos and the second representation of the target video (see paragraph 0055 and fig. 4A).  


Regarding claim 9, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein the session representation is used to determine a probability a user account would select the target video to view based on the history of videos (see paragraphs 0052, 0057, 0059 and fig. 3).  

Regarding claim 10, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein the target video comprises a first target video, the method further comprising: generating session representations for second target videos using the history of videos and the prediction network (see paragraph 0056 and fig. 4B); and
selecting at least a portion of the first target video and the second target videos as a recommendation (see paragraph 0056 and fig. 4B).  

Regarding claim 11, Bagga et al. discloses everything claimed as applied above (see claim 10).  Bagga et al. discloses ranking the session representations for the first target video and the second target videos (see paragraph 0056 and fig. 4B); and 
selecting the at least the portion of the first target video and the second target videos based on the ranking of the session representations (see paragraph 0056 and fig. 4B).  

Regarding claim 12, Bagga et al. discloses everything claimed as applied above (see claim 11).  Bagga et al. discloses outputting the at least the portion of the first target video and the second target videos on an interface for a user account (see figs. 4B, 4C).  

Regarding claim 13, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses analyzing the session representation to generate a prediction of whether a user account would select the target video (see paragraphs 0057, 0059 and fig. 3(303), fig. 4B).  

Regarding claim 14, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein analyzing the first representations and the second representation comprises: 
analyzing each of the first representations for the history of videos and the second representation of the target video with respect to each other in one or more networks to output transformed first representations for the history of the videos and a transformed second representation of the target video (see paragraphs 0051-0053 and fig. 3).  

Regarding claim 15, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses generating the first representations for the history of videos and the second representation of the target video based on analyzing content of each video in the history of the videos and the content of the target video (see paragraphs 0051-0053 and fig. 3).  


Regarding claim 16, Bagga et al. discloses everything claimed as applied above (see claim 1).  Bagga et al. discloses wherein the first representations for the history of the videos and the second representation of the target video are generated by bi-directionally analyzing portions of content of each video in the history of videos and portions of content of the target video (see paragraphs 0051-0053 and fig. 3).  

Regarding claim 18, Bagga et al. discloses everything claimed as applied above (see claim 17).  Bagga et al. discloses wherein each of the first representations in the history of videos is represented as a word in the first sentence (see paragraph 0055 and fig. 4A).  

Regarding claim 19, Bagga et al. discloses everything claimed as applied above (see claim 17).  Bagga et al. discloses wherein inputting the first representations as the first sentence and the second representation as the second sentence comprises: 
receiving, into first sentence as a first inputs, a first representation in the plurality of first representations for the history of videos, a segment embedding as part of the first information that identifies the first representation as the first sentence, and a position embedding that indicates a position in the sequential order of the first representations (see paragraphs 0051, 0055 and fig. 4A; The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The past program guide with items of content (e.g., title) represents first information that identifies the plurality of first representations), and 
receiving, into the second input, the second representation for the target video, a segment embedding as the second information that identifies the second representation as the second sentence, and a position embedding that indicates a position in the sequential order of the second representation (see paragraphs 0050, 0055 and fig. 4A; data collection and/or model training, at step 301, the one or more computing devices (such as the application server 107) may periodically or continuously determine which items of content are available, for example, scheduled to be distributed, within a future time frame, or available for access from one or more various storage locations and/or networks.  For example, the future time frame may begin at the present time and extend a fixed amount of time in the future, such as seventy-two hours in the future (i.e., considered as sequential order).  The program guide 402 is presented as a grid-format guide (time axis versus channel axis), in which each box within the program guide 402 represents a different scheduled program, on-demand program such as title, and/or other service.   The program guide 402 may indicate, for example, past, present, and/or future items of content that have been, are, and/or will be scheduled for distribution, and/or items of content that may be provided as on-demand items (e.g., VOD items of content) that may be presented in response to a user request.  The current and/or future program guide with items of content (e.g., title) represents second information that identifies the plurality of second representations).  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 1, 2022.